Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 9, the prior art of record fails to show a transmission unit comprising: a power amplification circuit configured to amplify a power of an input signal and to output an amplified signal; and a power supply circuit comprising a multilevel buck switching amplifier configured to step down a prescribed voltage, and to output a power supply voltage, wherein: the power supply circuit is configured to: supply the power supply voltage to the power amplification circuit based on a first control signal that corresponds to a band width of the input signal, and vary the power supply voltage in accordance with an average output power of the power amplification circuit when the band width of the input signal is a second band width, the power amplification circuit is configured to amplify a power of an input signal in accordance with an amplitude level of the input signal when the band width of the input signal is a first band width, and the second band width is larger than the first band width.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang teaches a method and apparatus for envelope shaping of multi-carrier in envelope tracking transmission.
Cowan teaches sideband suppression in angle modulated signals.
Eliezer teaches a high efficiency digital transmitter incorporating switching power supply and linear power amplifier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

THANH C. LE
Examiner
Art Unit 2646




/THANH C LE/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        2/11/2022